PER CURIAM.
Kenyata Audreen Roby appeals the district court’s order denying his motion filed under 28 U.S.C.A. § 2255 (West Supp. 2002). We have reviewed the record and the district court’s opinion and find no reversible error. Accordingly, we deny a certificate of appealability and dismiss the appeal on the reasoning of the district court. See United States v. Roby, Nos. CR-99-46; CA-02-7-4 (E.D.Va. Mar. 5, 2002). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

DISMISSED.